Citation Nr: 0639531	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-00 290	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida



THE ISSUE

Entitlement to enrollment in VA Priority Group 8 medical 
benefits.  



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to March 
1948 and from August 1950 to December 1951, as indicated in 
his September 2004 Statement of the Case.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision letter issued 
by the Veterans Health Administration.  The case has been 
certified to the Board by the Gainesville, Florida VAMC.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

In this case, the VAMC has denied the veteran's claim on the 
basis that the decision has been made to suspend enrollment 
of Priority Group 8g (nonservice-connected) veterans who 
apply on or after the date of January 17, 2003 and have 
reported incomes above an annual established VA threshold.  
However, the claims file contains no information whatsoever 
as to the veteran's income or other finances.  Such 
information will be essential to the Board in the 
determination of the veteran's claim.  38 C.F.R. § 17.36.  

The Board also notes that, although the September 2004 
Statement of the Case contains a reference to 38 C.F.R. 
§ 17.36, the actual provisions of this regulation were not 
set forth therein.  This omission constitutes a procedural 
defect requiring action by the agency of original 
jurisdiction level (here the Gainesville VAMC). 38 C.F.R. 
§ 19.9.  

Accordingly, this case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should take appropriate 
steps to contact the veteran and request 
that he provide updated financial 
information, including annual income 
information, on the requisite forms.  If 
such information is already on file at 
the VAMC, copies of such forms should be 
added to the claims file.  

2.  Then, the VAMC should readjudicate 
the veteran's claim.  If the 
determination remains unfavorable, he 
should be furnished with a Supplemental 
Statement of the Case setting forth the 
applicable laws and regulations 
(specifically to include 38 C.F.R. 
§ 17.36) and an explanation, using the 
current annual established VA threshold, 
of why the criteria for enrollment in VA 
Priority Group 8 medical benefits have 
not been met.  The veteran should be 
given an opportunity to respond to this 
issuance.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




